Citation Nr: 1000595	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  05-11 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease at the L2-L3, L3-L4 and L4-L5 
levels with bilateral spondylolysis at the L5 vertebra with 
Grade I spondylolisthesis of the L5-S1 disc.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
October 1969.

This matter is on appeal from the Sioux Falls, South Dakota, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
This case was remanded by the Board in November 2008 for 
further development and is now ready for disposition.


FINDING OF FACT

A low back disability is manifested by objective complaints 
of severe and radiating pain; subjective findings include 
lower back pain with less than full range of motion.  Flexion 
less than thirty degrees, ankylosis, or incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, have not been 
shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative disc disease at the L2-L3, L3-L4 and L4-L5 
levels with bilateral spondylolysis at the L5 vertebra with 
Grade I spondylolisthesis of the L5-S1 disc have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5003, 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2009). 

The Veterans Claims Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2009).  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 (2009) ("functional loss due to 
pain is to be rated at the same level as the functional loss 
when flexion is impeded"); see also Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1993).

The Board notes that where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings is permissible.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In this case, the Veteran filed a claim in June 2003 for an 
increased rating for his lower back disorder due to an 
impending low back surgery, which ultimately occurred in 
August 2003.  In a December 2003 decision, the RO granted a 
temporary increased rating to 100 percent, effective August 
21, 2003.  Per the RO decision, the disability rating 
reverted back to 20 percent, effective November 1, 2003, and 
remains the current disability rating.  

The Veterans Claims Court has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993); see also Corchado v. Derwinski, 1 Vet. App. 160 
(1991).  Therefore, even though the RO granted the Veteran's 
original claim, the claim is still properly before the Board 
for its review. 

In order to warrant a rating in excess of 20 percent, the 
evidence must show the following:

*	forward flexion of the thoracolumbar spine 30 degrees or 
less; 
*	favorable ankylosis of the entire thoracolumbar spine;
*	incapacitating episodes requiring prescribed bed rest 
and treatment by a physician, and having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (all at 40 percent).

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.

Ankylosis is considered "favorable" for purposes of this 
diagnostic code when the relevant spinal segment is fixed in 
a neutral position (i.e. 0 degrees) or when, even if not 
fixed in a neutral position, does not result in difficulty 
walking because of a limited line of vision, restricted 
opening of the mouth and chewing, breathing limited to 
diaphragmatic respiration, gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen, dyspnea or 
dysphagia, atlantoaxial or cervical subluxation or 
dislocation, or neurologic symptoms due to nerve root 
stretching.

In this case, the Board concludes that the evidence more 
closely approximates a 20 percent rating.  Specifically, 
neither flexion limited to 30 degrees or ankylosis has been 
shown.  Of note, at the most recent March 2009 VA 
examination, flexion was noted from 0 to 70 degrees, 
extension was from 0 to 25 degrees, left and right lateral 
rotation were from 0 to 30 degrees, and left and right 
lateral flexion were from 0 to 30 degrees.  Although the 
Veteran complained of pain throughout the motions, the 
examiner noted that "there [were] no objective signs of 
pain."  Further, the examiner noted that "[a]fter 3 
repeated motions there was no further loss of motion or 
objective signs of pain."  

These findings reflect an improvement from the findings at 
the January 2005 VA examination, where forward flexion was to 
50 degrees, although the examiner also noted that the Veteran 
was later able to bend down, "definitely 100 degrees," in 
order to tie his shoes.  In addition, extension was reported 
to 18 degrees, left lateral flexion to 28 degrees, right 
lateral flexion to 18 degrees, and bilateral rotation to 40 
degrees.  The examiner also opined that "the [V]eteran has 
lost [an] additional 20% of the lumbar function on repetitive 
motion due to pain." 

Based on the foregoing, a higher rating is not warranted for 
limitation of flexion to 30 degrees or less (reported at 50 
degrees at its most limiting) or for ankylosis.  

Next, a higher rating is not warranted for incapacitating 
episodes.  While the Veteran reported back pain, the evidence 
does not show that he has been ordered bed rest by a 
physician.  The Board notes that at the January 2005 VA 
examination, he reported flare-ups on a weekly basis where he 
had minimal movement and after one to two hours of rest and 
medication was back to his baseline.  Further, even though he 
reported to the March 2009 VA examiner that he had constant 
pain, the examiner specifically noted that the Veteran had 
not had any incapacitating episodes in the last year.  

The Board also recognizes the Veteran's report that his pain 
worsened in November 2003, even though he experienced 
"immediate relief of his previous symptoms with decrease of 
pain in both lower extremities as well as return of lower 
extremity sensation" in the days following the August 2003 
surgery, and that the discomfort in his right lower extremity 
had "improved significantly" by an October 2003 evaluation.  
However, even though he stated that his pain worsened in 
November 2003, he also stated in a January 2004 evaluation 
that his pain had decreased.  Then, at both the January 2005 
and March 2009 VA examinations, he again reported severe 
pain. 

Pain alone is not a factor that would impact a disability 
rating under the relevant diagnostic codes.  Instead, as 
noted above, the Board may only consider the effect pain has 
on the relevant factors in the diagnostic code which, in this 
case, focus primarily on mobility.  In any event, with the 
exception of incapacitating episodes, DC 5243 is evaluated 
identically "with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching." 

Further, even considering the Veteran's subjective complaints 
of pain and numbness, the evidence does not warrant a higher 
rating, under the rating schedule or in contemplation of 
additional factors affecting limitation of motion as set 
forth in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) because 
the additional factors result in worsening range of motion 
but not are sufficient to warrant a higher rating. 

Concerning a rating for any neurological disorders, the Board 
notes that, in a May 2005 decision, the RO granted service 
connection with a 10 percent rating for right side 
radiculopathy under DC 8720.  The Board construes this as a 
full grant of benefits for any associated neurological 
abnormality and will not address this issue further.  

The Board has also considered the Veteran's statements that 
his disability has worsened.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  
Similarly, his family and colleagues are competent to report 
symptoms they have observed with their senses.  However, low 
back pathology is not the type of disorder that a lay person 
can provide competent evidence on the degree of severity.  

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings; however, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  

Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the disabilities 
are evaluated, more probative than the Veteran's assessment 
or his buddy's assessment of the severity of his 
disabilities.  In sum, after a careful review of the evidence 
of records, the Board finds that the benefit of the doubt 
rule is not applicable and the appeal is denied. 

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the Veteran reported at the January 2005 VA 
examination that he had to work shorter days for 5-6 days in 
the previous year.  At the March 2009 VA examination, he 
reported that he worked full time, although he mentioned that 
he was considering leaving his job due to his back pain.  He 
did not report that he had actually taken any time off work 
due to his back pain.  Additionally, the file contains no 
evidence of physician prescribed bed rest or hospitalization 
since his surgery in August 2003.  

Moreover, the rating criteria reasonably describe his 
disability levels and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, under 38 
C.F.R. § 3.321 (2009) is not warranted.  

In conclusion, throughout the entire period of the claim, the 
Board finds that the Veteran's symptoms do not nearly 
approximate the criteria for a rating in excess of 20 
percent.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 
2003 prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in December 2008 and September 2009.  Any questions as 
to the appropriate effective date to be assigned are moot as 
the claim has been denied.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Next, specific medical opinions pertinent to the issue on 
appeal were obtained in January 2005 and March 2009.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for degenerative disc 
disease at the L2-L3, L3-L4 and L4-L5 levels with bilateral 
spondylolysis at the L5 vertebra with Grade I 
spondylolisthesis of the L5-S1 disc is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


